                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA                               Case No. 1:19-CR-00052
                       Plaintiff,
v.                                                     Hon. Paul L. Maloney

JAVONTAE QUINTEZ WHITE                                 GOVERNMENT'S
                       Defendant(s).                   INITIAL PRETRIAL CONFERENCE
                                                       SUMMARY STATEMENT

I.    DISCOVERY
      A.    Statements of Defendant

            1.    Oral Statements (Rule 16(a)(1)(A))
                  There are no written records of oral statements or other oral statements as
                  defined in Rule 16(a)(1)(A).
                  There are the following written records of oral statements:
                  GRPD reports, including18-050701; 18-050847




                  The substance of which
                       has been disclosed to defense counsel.
                       will be disclosed to defense counsel by         March 11, 2019           .

            2.    Written or Recorded Statements (Rule 16(a)(1)(B))
                  There are no written or recorded statements or grand jury testimony of
                  defendant.
                  There are the following written or recorded statements or grand jury
                  testimony:
                  Audio/video of GRPD interview;
                  Statements contained on Defendant's phone(s)/other phone(s).



                  All written or recorded statements
                       have been disclosed to defense counsel.
                       will be disclosed to defense counsel by         March 11, 2019           .
B.   Defendant's Prior Record (Rule 16(a)(1)(D))

     The Government has made due inquiry and is not aware of any prior criminal record.
     The Government has disclosed defendant's prior criminal history.
     The Government is now making inquiry into defendant's prior criminal history. The
     results will be disclosed to defense counsel upon receipt.

C.   Documents and Tangible Objects (Rule 16(a)(1)(E))
     The Government has no documents, tangible objects, or physical evidence required
     to be disclosed.
     The Government has the following documents, tangible objects, and physical
     evidence:
          Drug Paraphernalia        Drug Records               Inventory (attached)
          Controlled Substances:     Fentanyl; Cocaine; Alprazolam; Clonazepam
          Records: Facebook records; seized paperwork; phone records; cell site records
          Firearms:
          Other: Photos; US Currency; cell phones; tablet; smart watch; wallet; rx bottle
     The Government voluntarily notifies the defendant of the following search warrants
     issued and the warrant returns:
          State
          Federal:
           Case No.       19mj18           Re:                    Cell Phones
           Case No.       19mj19           Re:                     TextNow
           Case No. 19mj20; 21; 22; 44; 47 Re:              Historical Cell Site Data
     They have been made available for inspection and copying by defense counsel.
     Defense counsel should make arrangements with:
                                    DEA TFO J. Schafer


D.   Reports of Examinations and Tests (Rule 16(a)(1)(F))
     The Government has no reports of examinations or tests required to be disclosed by
     Rule 16.
     The Government has or expects to have reports of the following examinations and
     tests:
          Drug Analysis                  Handwriting                 Fingerprints
          DNA                            Firearms/Nexus              Gun Operability
          Computer Forensics             Other: Medical Examiner & Toxicology Reports

E.   Reciprocal Discovery

     The Government seeks reciprocal discovery.
       F.      Notice Under FRE 404(b)

               The Government does not presently intend to introduce 404(b) evidence.

               The Government does presently intend to introduce the following 404(b) evidence:
                Uncharged act(s) of drug distribution by the defendant.




             The Government will provide pretrial notice of 404(b) evidence by                              .


       G.      Other Discovery Matters




II.    TRIAL
       A.      The Government requests a            jury        non-jury trial.
       B.      The length of trial excluding jury selection is estimated at        5 days         .


III.   MISCELLANEOUS
            This case may be appropriate for expedited resolution.
            The Government is unaware at this time of any known conflict with defendant's
            representation by counsel. The United States will immediately advise counsel if any
            such conflict becomes known.
            The Government is aware of the following potential conflicts:




             Government's plea negotiation policy:
            To benefit from concessions by the Government, the Defendant should enter a plea no
            later than two weeks prior to the final pretrial conference.

            Guilty pleas entered less than three weeks prior to trial are not timely for purposes of
            3E1.1(b), because it would not permit "the government to avoid preparing for trial and
            permit[ ] the government and the court to allocate their resources efficiently." USSG
            3E1.1(b).



Date            March 8, 2019                                    /s/ Daniel T. McGraw
                                                  Counsel for the United States

                                                                                                  (Rev. 07/27/2015)
